                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                 )
                                           )
               v.                          )                  1:05-CR-17
                                           )
 LUTHER ALAN WARE,                         )
                                           )
                      Defendant.           )

                     MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

      The defendant-inmate, Luther Alan Ware, has filed a motion for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), contending that he is at a heightened

risk of serious illness from COVID-19 because of his chronic health conditions. The

§ 3553(a) factors do not support release, and his motion will be denied.

                                   Procedural History

      In May 2005, a jury found Mr. Ware guilty of interference with commerce by

robbery, carrying and using a firearm during a crime of violence, and possession of

firearm by a felon. Minute Entry 05/11/2005; Doc. 24. In September 2005, Mr. Ware

was sentenced to 406 months of imprisonment followed by three years of supervised

release. Minute Entry 09/13/2005; Doc. 31. His convictions and sentences were

affirmed on appeal. Doc. 45.

      Mr. Ware filed a motion for compassionate release on December 30, 2020, asking

the Court to reduce his sentence to time served. Doc. 83 at 1. The Court ordered the

government to respond, Minute Entry 01/05/2021; Doc. 77, and briefing is now complete.




         Case 1:05-cr-00017-CCE Document 95 Filed 03/31/21 Page 1 of 8
                                           Background

         Mr. Ware has spent most of his adult life imprisoned for robberies. His criminal

history began in 1987 when he was 22 years old and convicted of five counts of felony

robbery with a dangerous weapon. Doc. 73 at ¶¶ 25–29.1 He received a sentence of 14

years imprisonment, but he was released in March 1993. Id. at ¶ 25. In August 1995, he

was once again convicted of felony robbery with a dangerous weapon and sentenced to

20 years of imprisonment. Id. at ¶ 30. Mr. Ware was discharged and released in March

2004, and he committed the instant offense less than one year later. Id. at ¶¶ 4, 33.

         Specifically, Mr. Ware entered an insurance business, pulled out a handgun, and

took cash and checks from the register and an employee’s wallet. Id. at ¶¶ 4–5. Mr.

Ware pointed the gun at the employee and pulled the trigger, but the gun misfired. Id. at

¶ 6. The employee then struggled with Mr. Ware, who fired the gun twice during the

fight; after missing the employee both times, Mr. Ware struck the employee’s head with

the gun before pushing the employee’s head into a concrete block wall. Id. Mr. Ware

fled but was apprehended and arrested within minutes. Id. at ¶ 8.

         The sentencing court2 calculated the guideline range as 382 to 447 months, which

included the mandatory minimum 10-year consecutive sentence required for Count Two.

The guideline range was based, in part, on a finding that the firearm was possessed in

connection with attempted first-degree murder. Doc. 37 at 3; Doc. 73 at ¶¶ 15, 58. Mr.


   1
       The court adopted the presentence report without change. Doc. 73 at 26.
   2
       The sentencing judge has retired, and the case has been reassigned to the undersigned.


                                                   2



           Case 1:05-cr-00017-CCE Document 95 Filed 03/31/21 Page 2 of 8
Ware’s attorney asked the court to impose a sentence at the bottom of the guidelines in

light of Mr. Ware’s age and physical condition. Doc. 37 at 4. After considering the

guidelines on an advisory basis,3 and acknowledging the mandatory minimum

consecutive sentence on the firearms offense in Count Two, id. at 5–6, the court

sentenced Mr. Ware to a middle-of-the-guidelines sentence of 406 months: 240 months

for interference with commerce by robbery, 180 months for possession of a firearm by a

felon, to run concurrently to the robbery sentence, followed by a consecutive sentence of

166 months for carrying and using a firearm during and in relation to a crime of violence.

Doc. 31; Doc. 37 at 6–7.

       Mr. Ware has been in custody since December 3, 2004, Doc. 73 at 1, and is now

56 years old. Id. at 2. He suffers from HIV, Type 2 diabetes mellitus, and obesity. Doc.

82-5 at 51–52. According to current CDC guidance, persons with Type 2 diabetes and

obesity are at increased risk of severe illness if they contract COVID-19. See People with

Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Mar. 30, 2021).

Persons with immunocompromised state from HIV might be at an increased risk for

severe illness if they contract COVID-19. Id. Based on limited data, the CDC believes

people with HIV who are on effective HIV treatment have the same risk for serious

illness from COVID-19 as people who do not have HIV. See What to Know About HIV



   3
      Mr. Ware was sentenced in September 2005, several months after the Supreme Court issued
its decision in United States v. Booker, 543 U.S. 220 (2005), which made the Sentencing
Guidelines advisory.
                                               3



         Case 1:05-cr-00017-CCE Document 95 Filed 03/31/21 Page 3 of 8
and Covid-19, CDC, https://www.cdc.gov/hiv/basics/covid-19.html (last visited Mar. 30,

2021). The risk of serious illness is greatest in HIV-positive people with a low CD4 cell

count and for those not on effective HIV treatment. Id. As recent as October 2020, Mr.

Ware’s medical records show that he has a high CD4 cell count, he is currently on HIV

medication, and he reports no major complaints. Doc. 82-5 at 3, 5. It does not appear

that any of Mr. Ware’s conditions interfere with his daily life or cause him problems with

self-care, and the available records show that, at least on a lay review, he is receiving

appropriate treatment. See Docs. 81, 82.

       Mr. Ware is currently housed at USP Beaumont, Doc. 83 at 1, which reports that

53 inmates are presently positive for COVID-19 and that 173 inmates and 31 staff

members have recovered. See COVID-19 Coronavirus, FED. BUREAU OF PRISONS,

https://www.bop.gov/coronavirus/ (last visited Mar. 30, 2021). USP Beaumont is one of

three facilities, each of which houses approximately 1,300 inmates, at the Beaumont

federal correctional complex. See FED. BUREAU OF PRISONS,

https://www.bop.gov/locations (last visited Mar. 30, 2021). Currently, the BoP reports

that 1261 inmates and 295 staff members at the Beaumont federal correctional complex

have been vaccinated. See COVID-19 Vaccine Implementation, FED. BUREAU OF

PRISONS, https://www.bop.gov/coronavirus/ (last visited Mar. 30, 2021). It is not clear

how many of the 1261 vaccinated inmates are housed at USP Beaumont.

       While incarcerated, Mr. Ware has had eight disciplinary infractions for violating

various prison rules, including being insolent to a staff member in 2007, fighting with

another person in 2014, and using marijuana in 2015. Doc. 84. His most recent

                                                4



         Case 1:05-cr-00017-CCE Document 95 Filed 03/31/21 Page 4 of 8
infraction was in 2016 for possessing an unauthorized item. Id. at 2. He has paid the

special assessment fee, earned his GED, and completed non-residential drug education

classes, two hours of AIDS awareness and prevention, 16 hours of commercial driver’s

license training, and various work assignments. Id. at 1–2. His projected release date is

December 8, 2033. See Find an Inmate, FED. BUREAU OF PRISONS,

https://www.bop.gov/inmateloc/ (last visited Mar. 30, 2021).

       If released, Mr. Ware plans to return to his mother’s home in High Point, North

Carolina to live with his mother and half-brother. Doc. 84 at 2. Mr. Ware reported no

earnings between 1995 through 2004, Doc. 73 at ¶ 55, and he has not specified how he

plans to support himself once released. But his mother is willing to assist and be a

positive resource during Mr. Ware’s transition home. Doc. 84 at 2. The probation office

reports that the proposed release plan is suitable. Id.

                                         Discussion

       Courts do not have unfettered jurisdiction or discretion to modify criminal

sentences. United States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir. 2010). A court

may modify a sentence only when a provision in the Federal Rules of Criminal Procedure

or a statute expressly permit it to do so. See 18 U.S.C. § 3582(c).

       Section 3582(c)(1)(A), often called the “compassionate release” provision, is one

such statutory provision. In order for a sentence reduction under § 3582(c)(1)(A) to be

appropriate, the movant must satisfy the administrative exhaustion requirement.

See United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). It also requires that

extraordinary and compelling reasons warrant such a reduction, that the reduction is

                                                5



         Case 1:05-cr-00017-CCE Document 95 Filed 03/31/21 Page 5 of 8
consistent with applicable policy statements issued by the Sentencing Commission4, and

that the § 3553(a) sentencing factors merit a reduction. See United States v. McCoy, 981

F.3d 271, 275 (4th Cir. 2020).

       In August 2020, Mr. Ware filed a motion asking the Court to appoint counsel to

assist him with filing a motion for compassionate release. Doc. 76. In that filing, Mr.

Ware asserted that he submitted a request for a reduction in sentence on July 15, 2020.

Id. at 2. In its brief, the government asserts that USP Beaumont has no record of Mr.

Ware’s request and therefore, that he has not established that he has exhausted his

administrative remedies. Doc. 88 at 3. Mr. Ware has submitted a copy of his request,

which includes a notation from his drug treatment specialist counselor, Patrick

Powerdrill, in which Mr. Powerdrill confirms that he submitted the request to “unit

manager Tenner” on July 24, 2020. Doc. 94-1 at 1. Because USP Beaumont was on

lockdown in July 2020, Mr. Ware reports that the only way he could submit the request

was to have it hand-delivered. Id. The Court finds that Mr. Ware has satisfied the

exhaustion requirement.

       Mr. Ware asserts that his health conditions make him more susceptible to COVID-

19 and its complications. Doc. 83 at 1. The mere existence of the pandemic is not, by

itself, an extraordinary and compelling reason for a sentence reduction, United States v.

Raia, 954 F.3d 594, 596–97 (3d Cir. 2020), but there is a consensus in the district courts


   4
     The Sentencing Commission has not yet adopted any policy statement applicable to
motions filed directly by defendants. The Court has considered the old policy statement
applicable to motions brought by BoP as helpful but non-binding guidance. See United States v.
McCoy, 981 F.3d 271, 282 (4th Cir. 2020).
                                                6



         Case 1:05-cr-00017-CCE Document 95 Filed 03/31/21 Page 6 of 8
that a serious risk of contracting COVID-19 combined with medical conditions placing

an inmate a high risk of severe complications from COVID-19 can constitute

extraordinary and compelling reasons for a sentence reduction.5 When consistent with

the § 3553(a) factors, a sentence reduction in these circumstances may be appropriate.

       Here, the government has all but conceded that Mr. Ware’s health conditions

constitute extraordinary and compelling reasons for a sentence reduction under

§ 3582(c)(1)(A). Doc. 88 at 3. Given Mr. Ware’s multiple risk factors that place him at

risk of serious complications and illness and the ongoing circulation of COVID-19 at

USP Beaumont, there are extraordinary and compelling reasons for a sentence reduction.

       But the § 3553(a) factors do not support release. The Court’s assessment is

appropriately informed by the original judge’s reasoned and discretionary sentence. See

United States v. Stuart, No. 5:92-CR-114-BR-3, 2020 WL 7232074, at *3 (E.D.N.C. Dec.

8, 2020).6 Here, the sentencing judge, who had greater familiarity with the case and Mr.

Ware, Gall v. United States, 552 U.S. 38, 51 (2007), decided that Mr. Ware’s actions




   5
    See United States v. Williams, No. 1:13-CR-370-4, 2020 WL 5097490, at *3 n.4.
(M.D.N.C. Aug. 28, 2020) (collecting cases).
   6
     There is no published appellate case law discussing what, if any, deference or consideration
should be given to the original sentencing decision. There is also no guidance from the
Sentencing Commission. But it is clear that courts “should be wary of using the motion to
‘correct’ the sentencing court's original judgment or introduce unprincipled variance into the
execution of duly-imposed sentences.” United States v. Ebbers, 432 F. Supp. 3d 421, 430
(S.D.N.Y. 2020); accord United States v. Ballenger, No. CR16-5535RBL, 2020 WL 3488157, at
*5 (W.D. Wa. June 26, 2020). Other circuits have acknowledged the need for a good record and
explanation when a judge who was not the sentencing judge decides a compassionate release
motion. See, e.g., United States v. Jones, 980 F.3d 1098, 1114 (6th Cir. 2020).
                                                  7



         Case 1:05-cr-00017-CCE Document 95 Filed 03/31/21 Page 7 of 8
warranted significant punishment. Mr. Ware has served less than half of his 406-month

sentence.

       Moreover, a sentence reduction here would not promote respect for the law nor

protect the public. Mr. Ware is a career criminal who has robbed multiple businesses at

gunpoint. His actions during each of the robberies were violent and aggressive; in some,

he threatened to harm employees with weapons if they called for help and took their

personal items. Doc. 73 at ¶¶ 4–5; 25–30. Multiple prison terms for the previous

robberies did not deter his criminal conduct, as he committed the underlying offense less

than one year after being released from prison. Id. at ¶¶ 4, 33.

       Balancing the sentencing factors against the uncertain nature of the risks Mr. Ware

faces from COVID-19, the Court concludes that a sentence reduction is not appropriate.

His motion will be denied.

       It is ORDERED that the defendant’s motion for compassionate release, Doc. 83,

is DENIED.

      This the 31st day of March, 2021.




                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




                                               8



         Case 1:05-cr-00017-CCE Document 95 Filed 03/31/21 Page 8 of 8
